IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,079


EX PARTE ALRENCIA DURANE BLACK, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM GREGG COUNTY



 Per Curiam.

 
O P I N I O N


 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, V.A.C.C.P.  Applicant was convicted of possession of a controlled substance
and his punishment was assessed at two years imprisonment in state jail.
	Applicant contends that he was denied an opportunity to appeal his conviction because
counsel failed to take the appropriate steps to perfect an appeal.  The State concedes, and the
trial court finds, that Applicant is entitled to an out-of-time appeal.  Therefore, Applicant is
entitled to relief and Applicant is granted leave to file an out-of-time appeal from his
conviction in cause number 29057-B from the 124th Judicial District Court of Gregg County.
	The proper remedy in a case such as this is to return Applicant to the point at which
he may give written notice of appeal.  He may then follow the proper procedures in order that
a meaningful appeal may be filed.  We hold that should Applicant desire to seek to prosecute
an appeal, he must take affirmative steps to see that written notice of appeal is given within
thirty days after the mandate of this Court has issued.

DELIVERED: January 26, 2005
DO NOT PUBLISH